DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects 1-14, without traverse, in the reply filed on 09/23/2022 by amending claims 9-14 of Group II to depend from canceled claim 1. This response doesn’t make sense because claim 1 was canceled prior to the restriction requirement such that the restricted groups included: 
I. Claims 2-8,
II. Claims 9-14, and
III. Claims 15-22.
Thus, The Office takes the amendment of the dependency claims 9-14 as being a typographical error in that these claims should depend from independent claim 2 instead of canceled claim 1. In the interest of compact prosecution, claims 9-14 are treated as depending from independent claim 2

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “provide portions of the image corresponding to at least one of the plurality of candidate regions a classifier”, but instead should read, “provide portions of the image corresponding to at least one of the plurality of candidate regions to a classifier” (emphasis added).  Appropriate correction is required.
Claims 9-10 are objected to because of the following informalities:  Claims 9-14 depend from canceled claim 1. For the purposes of compact prosecution, these claims are treated as depending from independent claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 12 recite the limitation "the first color" and “the second color”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 recites a program product, which can be construed as a software program, per se, which does not fall into any statutory category. For prior art examination purposes, claims 9-14 are treated as depending from claim 2 (since claim 1, from which they currently depend, is canceled), which recites, “the computer program product tangibly embodied in a non-transitory computer readable medium”. However, claims 9-14 are currently being rejected under 35 USC § 101 since they do not currently actually depend from claim 2. Amending claim 9 to depend from claim 2 will remedy this deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 7, and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 20, and 6 of U.S. Patent No. 9738937. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are also present in the corresponding patent claims. Note that the overlapping regions in the plural color channels are “a plurality of candidate regions”.
Claims 2, 4, 7, and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 13, 1 of U.S. Patent No. 10053739. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are also present in the corresponding patent claim. Note that the overlapping regions in the plural color channels are “a plurality of candidate regions”.
Claims 2 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 3 of U.S. Patent No. 1053230. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are also present in the corresponding patent claim.
Claims 2, 4, 5, 6, 7, and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5, 7, 8, 4&5, and 5 of copending Application No. 17940625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are also present in the corresponding patent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Note that the overlapping regions in the plural color channels are “a plurality of candidate regions”.
Claims 9, 10, 11, 12, 13, and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, and 6 of copending Application No. 17940582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are also present in the corresponding patent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8-11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0103521 (Chukka) in view of US 2015/0110381 (Parvin).

As per claim 2, Chukka teaches a computer program product for identifying candidate target cells within a biological fluid specimen, the computer program product tangibly embodied in a non-transitory computer readable medium, comprising instructions to cause a processor to (Chukka: Fig. 1: 

    PNG
    media_image1.png
    1053
    1003
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    708
    609
    media_image2.png
    Greyscale
):
receive a digital image of the biological fluid specimen (Chukka: 
    PNG
    media_image3.png
    316
    987
    media_image3.png
    Greyscale

Para 154: “Digitized images of whole-slides may be provided via a network or any other communications means.”
Para 155: “An image of one or more assays may be supplied to memory 110 for processing by the module stored thereon. The image may be, for example, an RGB image.”: Fig. 1 (shown above): mainly 102, 110);
identify at least one candidate region of pixels in the digital image, wherein the instructions to identify the at least one candidate region include instructions to identify connected regions of pixels of a minimum intensity having a size between a minimum size and a maximum size and an [shape] that meets a threshold (Chukka: 

    PNG
    media_image4.png
    1591
    991
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    811
    993
    media_image5.png
    Greyscale

Para 32: “A "tumor cell" may thus, for example, simply be a cell of the same cell type as the tissue from which the tumor section on the slide was derived, e.g. "lung cells" contained in lung tumor tissue slices, "colon cells" for colon tumor tissue slices, and the like”;

    PNG
    media_image6.png
    596
    999
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    269
    996
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    597
    989
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    450
    986
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    357
    988
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    232
    993
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    494
    989
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    637
    993
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    586
    990
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    1140
    992
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    178
    549
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    211
    553
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    228
    550
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    199
    556
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    302
    549
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    484
    550
    media_image21.png
    Greyscale

  
    PNG
    media_image22.png
    560
    554
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    51
    552
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    107
    553
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    428
    554
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    584
    425
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    704
    355
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    451
    571
    media_image28.png
    Greyscale

Paras 222, 223 (shown below for claim 9): “3) Two intensity thresholds Tl and T2, as explained below. Along each spoke line the min and max intensity values are calculated… FIG. SB shows a set of radial lines with image intensities depicted as a membrane. If the intensity at the center is Center_I, the region is labeled as a valid membrane if MedianMax_I is at least Tl greater than Center_I”: Figs. 5A-5C (shown below for claim 9)); and
determine whether a plurality of candidate regions are identified in the image, and if a plurality of candidate regions are identified then continue to treat the portions of the image corresponding to the plurality of candidate regions as candidates for classification (Chukka: 

    PNG
    media_image29.png
    788
    995
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    364
    990
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    179
    992
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    953
    991
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    185
    993
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    454
    991
    media_image34.png
    Greyscale

A single multispectral image (such as RGB raw image) is acquired and decomposed into different channels pertaining to HTX staining of the nuclei and DAB staining. Portions of DAB staining in the DAB channel that do not overlap with the HTX staining of the nuclei in the HTX channel are filtered out as an artifact

    PNG
    media_image35.png
    636
    999
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    543
    987
    media_image36.png
    Greyscale

    PNG
    media_image37.png
    325
    994
    media_image37.png
    Greyscale

Para 164: “Cells may be automatically counted and classified to score the image”

    PNG
    media_image38.png
    1184
    993
    media_image38.png
    Greyscale
 
    PNG
    media_image39.png
    152
    555
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    531
    553
    media_image40.png
    Greyscale
 
    PNG
    media_image40.png
    531
    553
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    302
    425
    media_image41.png
    Greyscale

Para 164: “Cells may be automatically counted and classified to score the image and/or entire slide”;
Para 167: “Scoring of the tissue may be performed to predict and/or generate a prognosis for the tissue sample… The system can have a classifier”;
Para 168: “a multi-stage binary classifier can identify nuclei of biomarker-positive tumor cells and nuclei of biomarker-positive non-tumor cells (e.g. lymphocytes and stroma cells)”;
Para 169: “multi-stage binary classifier can identify positive and negative nuclei. The positive nuclei can be distinguished from the negative nuclei, lymphocytes, and stroma.”).

Chukka teaches circular vs. lengthy shape in general but does not teach aspect ratio, specifically. 

Parvin teaches an aspect ratio that meets a threshold (Parvin: 

    PNG
    media_image42.png
    606
    939
    media_image42.png
    Greyscale

Threshold is aspect ratio decision value for delineating the cell nuclei.).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Parvin into Chukka since both Chukka and Parvin suggest a practical solution and field of endeavor of detecting cells by considering a nuclear channel and extracellular channel(s) of a microscopic sample image wherein objects are detected based on shape in general and Parvin additionally provides teachings that can be incorporated into Chukka in that the shape measure is aspect ratio as “to construct the morphometric context at various locations and scales for tissue image representation and classification” (Parvin: para 82). One of ordinary skill in the prior art would have known that aspect ratio is the proportional difference between width and height, which is a straightforward, cost effective, and consistent metric to determine. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 3, Chukka in view of Parvin teaches the computer program product of claim 2, comprising instructions to cause a processor to:
if a single candidate region is identified then treat the candidate region as an image artifact (Chukka: See arguments and citations offered in rejecting claim 2 above: para 12; 

    PNG
    media_image32.png
    953
    991
    media_image32.png
    Greyscale

Paras 14, 28, 30, 31, 82, 180, 218, 219: artifacts).

As per claim 4, Chukka in view of Parvin teaches the computer program product of claim 3, wherein the instructions to identify at least one candidate region comprising instructions to:
identify first connected regions of pixels of a minimum first intensity in a first channel of a plurality of color channels of the digital image (Chukka: See arguments and citations offered in rejecting claim 2 above: paras 30, 36, 51, 181, 182);
identify second connected regions of pixels of a minimum second intensity in a second channel of the plurality of color channels (Chukka: See arguments and citations offered in rejecting claim 2 above: paras 38, 45, 88, 171, 178, 184);
determine first connected regions and second connected regions that spatially overlap; determine an aspect ratio of the spatially overlapping first connected regions and second connected regions based on a color channel of the plurality of color channels; and identify spatially overlapping first connected regions and second connected regions for which the [shape] meets an [shape] threshold (Chukka: See arguments and citations offered in rejecting claim 2 above: Nuclei and cytoplasm overlap from different stain channels deconvolved from initial RGB image. para 30: “lengthy shape” 

    PNG
    media_image43.png
    395
    662
    media_image43.png
    Greyscale

Chukka: length vs circular shape: Parvin: aspect ratio).

As per claim 8, Chukka in view of Parvin teaches the computer program product of claim 3, comprising instructions to provide portions of the image corresponding to at least one of the plurality of candidate regions a classifier as a candidate for classification (Chukka: See arguments and citations offered in rejecting claim 3 above: paras 164, 167-169, 181, 182, 219: classif*, score: Fig. 3A: s304-s305).  

As per claim 9, Chukka in view of Parvin teaches the computer program product of claim 1 (Note that claim 1 was cancelled, so this dependency on claim 1 is understood to be a typographical error and claim 9 is instead treated as depending from independent claim 2), comprising instructions to 
for each candidate region of at least one of the one or more candidate region, determine whether the portion of the image corresponding to the candidate region includes more than a threshold number of intensity levels, and if the portion of the image corresponding to the candidate region includes more than the threshold number of intensity levels then continue to treat the portion of the image as a candidate for classification (Chukka: See arguments and citations offered in rejecting claim 2 above;

    PNG
    media_image44.png
    274
    999
    media_image44.png
    Greyscale
 
    PNG
    media_image45.png
    465
    988
    media_image45.png
    Greyscale
 
    PNG
    media_image46.png
    459
    995
    media_image46.png
    Greyscale
 
    PNG
    media_image47.png
    409
    993
    media_image47.png
    Greyscale

Para 81: “returning the supplemented set of pixels as the identified cell membrane of said mapped identified nucleus.” Thus, there must be a center intensity, an intensity higher than T1, and an intensity lower than T2. 

    PNG
    media_image48.png
    256
    313
    media_image48.png
    Greyscale
 
    PNG
    media_image49.png
    181
    151
    media_image49.png
    Greyscale
 
    PNG
    media_image50.png
    222
    241
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    394
    408
    media_image51.png
    Greyscale
 
    PNG
    media_image52.png
    152
    661
    media_image52.png
    Greyscale
 ).  

As per claim 10, Chukka in view of Parvin teaches the computer program product of claim 9, comprising instructions to cause a processor to: if the portion of the image corresponding to the candidate region includes at most the threshold number of intensity levels, then treat the candidate region as a pixilation (Chukka: See arguments and citations offered in rejecting claim 9 above; also see

    PNG
    media_image53.png
    273
    990
    media_image53.png
    Greyscale
;
Paras 14, 28, 30, 31, 82, 180, 218, 219: artifacts).  

As per claim 11, Chukka in view of Parvin teaches the computer program product of claim 9, wherein the threshold number is three (Chukka: See arguments and citations offered in rejecting claim 9 above).  

As per claim(s) 12 and 14, arguments made in rejecting claim(s) 4 and 8 (as well as parent claim 10) are analogous, respectively.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of Parvin as applied to claim 4 above, and further in view of US 2018/0328848 (Murphy).

As per claim 5, Chukka in view of Parvin teaches the computer program product of claim 4, comprising instructions to determine whether first connected regions and second connected regions that spatially overlap (Chukka: See arguments and citations offered in rejecting claim 4 above). Chukka also teaches a third channel (Channel: para 155: “other stain/counterstain channels”). Chukka in view of Parvin does not teach include pixels having a minimum third intensity in a third channel of the plurality of color channels, and if a candidate region does not have pixels having the minimum third intensity in the third channel then continue to treat the portions of the image corresponding to the candidate region as a candidates for classification.  Murphy teaches these limitations (Murphy: 
    PNG
    media_image54.png
    610
    943
    media_image54.png
    Greyscale
 

    PNG
    media_image55.png
    820
    402
    media_image55.png
    Greyscale
 
    PNG
    media_image56.png
    773
    277
    media_image56.png
    Greyscale
 
    PNG
    media_image57.png
    744
    266
    media_image57.png
    Greyscale
;
Note that three or more channels are generated. Thus, the channel referenced in paragraph 86 is third in that it is a distinct channel – one of three. Also see paras 79-87, pertaining to Figs. 3-5 – detailing the channel processing, cell-object detection in conjunction with multi-channel processing, and false positive removal. Also note that Murphy teaches the disclosed but not claimed rare circulating tumor cells (CTC) detection).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Murphy into Chukka in view of Parvin since both Chukka in view of Parvin and Murphy suggest a practical solution and field of endeavor of detecting cells of interest by analyzing multiple channels for characteristic cell information including intensity and size in general and Murphy additionally provides teachings that can be incorporated into Chukka in view of Parvin in that false positive objects such as damaged white blood cells are identified based on thresholding a third channel as to “remov[e] the false positive as a target candidate” (Murphy: para 86). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 6, Chukka in view of Parvin and Murphy teaches the computer program product of claim 5, comprising instructions to treat a candidate region having pixels having the minimum third intensity in the third channel as a leukocyte or white blood cell (Murphy: See arguments and citations offered in rejecting claim 5 above).  

Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view pf Parvin as applied to claim 4 above, and further in view of US 2016/0055292 (White).

As per claim 7, Chukka in view of Parvin teaches the computer program product of claim 4, wherein the second color is red or orange (Chukka: See arguments and citations offered in rejecting claim 4 above: para 171: “membrane detection may be performed on the inverted version of the red channel in the input RGB image, or on any other estimate of the brown channel image. The brown channel image can be an example of a "second digital image"”).  

Chukka in view of Parvin teaches that the stain captured by image is blue, but does not specifically teach that the color of the channel is blue (Chukka: para 3: “Hematoxylin is a basic/positive compound that binds to and forms salts with acidic, or basophilic, compounds containing negative charges (such as DNA and RNA which are acidic/negative because the nucleic acid building blocks that come off the phosphate backbone are negatively charged) and stains them dark blue or violet.”). That is, Chukka in view of Parvin does not teach the first color is blue. 

White teaches the first color is blue, and the second color is red or orange (White: 

    PNG
    media_image58.png
    737
    944
    media_image58.png
    Greyscale
 
    PNG
    media_image59.png
    605
    949
    media_image59.png
    Greyscale
Red and blue channels are thresholded and considered together for cell detection. Note that the blue channel is the “first color” because it is initially used to detect the nuclei by Otsu thresholding – prior to thresholding the red and green channels).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of White into Chukka in view of Parvin since both Chukka in view of Parvin and White suggest a practical solution and field of endeavor of detecting cells of interest by analyzing multiple channels for characteristic cell information including intensity and size using channels including a red channel in general and White additionally provides teachings that can be incorporated into Chukka in view of Parvin in that the channels also include a blue channel since “Initial thresholding was performed on the blue channel using a global Otsu approach from the Python package skimage. This lead to identification of grouped nuclei.” (White: para 131). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 13, arguments made in rejecting claim(s) 7 and 12 are analogous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662